As filed with the Securities and Exchange Commission on May 14, 2008 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 VIKING SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 86-0913802 (State or other jurisdiction (I.R.S. Employer Identification of incorporation or organization) Number) 134 Flanders Road 01581 Westborough, MA (Zip Code) (Address of Principal Executive Office) 2008 Equity Incentive Plan 2008 Non-Employee Directors’ Stock Option Plan (Full title of the plans) William C. Bopp Chairman of the Board and Chief Executive Officer Viking Systems, Inc. 134 Flanders Road, Westborough, MA 01581 (508) 366-8882 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: P. Blake Allen, Esq. Duane Morris LLP 101 West Broadway, Suite 900 San Diego, CA 92101 (619) 744-2200 Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of Securities to be Registered Amount to be Registered (1) Proposed Maximum Offering Price Per Share (2) Proposed Maximum Aggregate Offering Price (2) Amount of Registration Fee Common Stock, $.001 par value 8,220,000 shares $.30 $2,466,000 $96.91 (1) In accordance with Rule 416 under the Securities Act of 1933, as amended (the “Securities Act”), this Registration Statement shall be deemed to cover any additional securities that may from time to time be offered or issued to prevent dilution resulting from stock splits, stock dividends, or similar transactions. (2) Estimated solely for the purpose of calculating the amount of the registration fee pursuant to Rule 457(c) and (h) promulgated under the Securities Act.The price per share and aggregate offering price are based on the average of the high and low prices of the Registrant's Common Stock as reported on the OTC Bulletin Board on March 28, 2008, ($.30). Title of Securities to be Registered Amount to be Registered (1) Proposed Maximum Offering Price Per Share (2) Proposed Maximum Aggregate Offering Price (2) Shares issuable pursuant to the 2008 Equity Incentive Plan 6,720,000 $.30 $2,016,000 Shares issuable pursuant to the 2008 Non-Employee Directors’ Stock Option Plan 1,500,000 $.30 $450,000 Proposed Maximum Aggregate Offering Price 8,220,000 $.30 $2,466,000 PART I INFORMATION REQUIRED IN THE SECTION 10(a) PROSPECTUS The document(s) containing the information specified in Part I of Form S-8 will be sent or given to participants in the Plan, as specified in Rule 428(b)(1) promulgated by the Securities and Exchange Commission (the “Commission”) pursuant to the Securities Act of 1933, as amended (the “Securities Act”).Such document(s) need not be filed with the Commission either as part of this Registration Statement or as prospectuses or prospectus supplements pursuant to Securities Act Rule 424 in accordance with the Note to Part I of Form S-8.These documents and the documents incorporated by reference into this Registration Statement pursuant to Item 3 of Part II of Form S-8, taken together, constitute a prospectus that meets the requirements of Section 10(a) of the Securities Act. I-1 VIKING SYSTEMS, INC. REGISTRATION STATEMENT ON FORM S-8 PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3.Incorporation of Documents by Reference The following documents filed with the Securities and Exchange Commission (the “Commission”) by the Registrant, are incorporated herein by reference: (a) The Registrant's Annual Report on Form 10-KSB for the fiscal year ended December31, 2007, filed with the Commission on March 31, 2008. (b) All other reports filed by the Registrant pursuant to Section 13(a) or 15(d) of the Securities and Exchange Act of 1934, as amended (the “Exchange Act”), since the end of the fiscal year covered by the annual report on Form 10-KSB referred to in paragraph (a) above. (c) The description of the Registrant's Common Stock contained in the Registrant's Registration Statement filed under Section 12 of the Exchange Act, including any amendment or report filed for the purpose of updating such description. In addition, all documents subsequently filed by the Registrant pursuant to Sections 13(a), 13(c), 14 and 15(d) of the Exchange Act, prior to the filing of a post-effective amendment which indicates that all securities offered have been sold or which deregisters all securities then remaining unsold, shall be deemed to be incorporated by reference into this Registration Statement and to be a part hereof from the date of filing of such documents. Any statement in a document incorporated or deemed to be incorporated by reference herein shall be deemed to be modified or superseded for the purposes of this Registration Statement to the extent that a statement contained herein or in any other subsequently filed document which also is or deemed to be incorporated by reference herein modifies or supersedes such statement.Any statement so modified or superseded shall not be deemed, except as so modified or superseded, to constitute a part of this Registration Statement. Item 4.Description of Securities. Not applicable. Item 5.Interest of Named Experts and Counsel. Not applicable. II-1 Item 6.Indemnification of Directors and Officers. Section 145 of the Delaware General Corporation Law authorizes a court to award, or a corporation’s board of directors to grant, indemnity to officers, directors and other corporate agents in terms sufficiently broad to permit such indemnification under certain circumstances and subject to certain limitations.
